  Case 19-06025 Doc 38 Filed 05/06/20 Entered 05/11/20 13:03:27 Desc Main
                          Document
 Case 3:19-cv-00072-GEC Document      Page05/06/20
                                 15 Filed  1 of 1  Page 1 of 1 Pageid#: 365



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


In re:                              )
                                    )
VICTOR MACEO DANDRIDGE, III,        )                  Chapter 7
                                    )                  Case No. 17-60578-RBC
       Debtor.                      )
___________________________________ )
                                    )
W. STEPHEN SCOTT, CHAPTER 7         )                  Civil Action No. 3:19-cv-00072
TRUSTEE FOR THE BANKRUPTCY          )
ESTATE OF VICTOR MACEO              )                  DISMISSAL ORDER
DANDRIDGE, IIII,                    )
                                    )                  By: Hon. Glen E. Conrad
       Plaintiff,                   )                  Senior United States District Judge
                                    )
v.                                  )
                                    )
1105 INGLECRESS, LLC and            )
RICHARD L. BOOTH,                   )
                                    )
       Defendants.                  )

         The parties in this civil action have filed a stipulation of dismissal, pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. In accordance with the stipulation, it is

hereby

                                             ORDERED

that this action is DISMISSED WITH PREJUDICE and shall be STRICKEN from the court’s

active docket. By agreement of the parties, each side shall bear its own attorneys’ fees and costs.

         The Clerk is directed to send a copy of this order to all counsel of record.

         DATED: This _____
                      6th day of May, 2020.

                                                       ______________________________
                                                        Senior United States District Judge
